UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6693


JEFFREY M. YOUNG-BEY,

                  Petitioner - Appellant,

             v.

JOHN ROWLEY, Warden; STATE OF MARYLAND; ATTORNEY GENERAL OF
MARYLAND,

                  Respondents -   Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-01137-JFM)


Submitted:    November 13, 2008             Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey M. Young-Bey, Appellant Pro Se. Gary E. O’Connor, Edward
John Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey      M.     Young-Bey         seeks    to     appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or   judge   issues       a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue   absent       “a       substantial       showing       of     the    denial       of    a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)       (2000).          A

prisoner     satisfies           this        standard       by     demonstrating            that

reasonable     jurists         would     find      that     any     assessment         of     the

constitutional       claims      by     the    district      court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Young-Bey

has not made the requisite showing.                          Accordingly, we deny a

certificate     of     appealability           and      dismiss      the    appeal.            We

dispense     with     oral       argument       because       the     facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2